OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW

PER CURIAM.
A jury convicted appellant of aggravated assault and assessed punishment at confinement for 2½ years. The Court of Appeals affirmed the conviction. Nunez v. State, No. 08-86-00190-CR (Tex.App.—El Paso, delivered August 26, 1987). We remanded this case to the Court of Appeals in light of Rose v. State, 752 S.W.2d 529 (Tex.Cr.App.1988). Nunez v. State, No. 1071-87 (Tex.Cr.App. delivered November 23, 1988). The Court of Appeals again affirmed the conviction, finding that the parole instructions included in the charge in accord with Article 37.07, Sec. 4(a), V.A.C.C.P., did not contribute to the punishment. Nunez v. State, 769 S.W.2d 599 (Tex.App.—El Paso 1989). In his present petition, appellant claims that the Court of Appeals erred in finding that he was not harmed by the parole law instruction.
We have considered the issues raised and find that the Court of Appeals reached the correct result. The petition for discretionary review will be refused. As is true in every case where this Court refuses *367a petition for discretionary review, however, refusal does not constitute endorsement or adoption of the reasoning employed by the Court of Appeals. See Sheffield v. State, 650 S.W.2d 813 (Tex.Cr.App.1983). Moreover, harm determinations relevant to submission of the unconstitutional parole statute are now governed by this Court’s opinion in Arnold v. State, 784 S.W.2d 372 (Tex.Cr.App.1990). Specifically, in this case see Arnold, 784 S.W.2d at 384-385, n. 16.
With this understanding, appellant’s petition for discretionary review is refused.
McCORMICK, P.J., concurs.
TEAGUE, J., would grant.